The Court:
The decree recites that the action was dismissed as to some of the defendants. If any of the other defendants had objected to such dismissal, it would seem upon the authority of Clark v. Porter, 53 Cal. 409; Diggins v. Reay, 54 Cal. 525; Harney v. Applegate, 57 Cal. 205; Tobleman v. Roper, 7 P. C. L. J. 561, that the objection would have been well taken. But for anything appearing to the contrary such dismissal may have been consented to by the appellant.
All presumptions are in favor of the correctness of the proceedings of courts of general jurisdiction, and as the consent of the defendants would have justified the order of the Court, we must presume that such consent was given, there being nothing in the record to show that it was not.
Judgment affirmed.